J-A27029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANDRE TAYLOR                               :
                                               :
                       Appellant               :   No. 941 EDA 2021

               Appeal from the PCRA Order Entered May 3, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0010995-2014

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANDRE TAYLOR                               :
                                               :
                       Appellant               :   No. 942 EDA 2021

               Appeal from the PCRA Order Entered May 3, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0011330-2014


BEFORE:      PANELLA, P.J., LAZARUS, J., and COLINS, J.*

MEMORANDUM BY LAZARUS, J.:                           FILED FEBRUARY 14, 2022

        Andre Taylor appeals1 from the order, entered in the Court of Common

Pleas of Philadelphia, denying his petition filed pursuant to the Post Conviction

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Taylor’s appeal pertains to two separate docket numbers CP-51-CR-
0011330-2014 and CP-51-CR-0010995-2014. He has filed two separate
(Footnote Continued Next Page)
J-A27029-21



Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm the PCRA court’s

order, and we rely on the opinion authored by the Honorable J. Scott O’Keefe.

       On December 28, 2015, Taylor, a serial strangler,2 entered an open

guilty plea to two counts each of aggravated assault, robbery, unlawful

restraint, and possession of instruments of crime. On October 28, 2016, after

reviewing the presentence report, mental health and neuropsychology

evaluations, and sentencing memoranda, the court held a sentencing hearing.

The court sentenced Taylor to an aggregate term of imprisonment of 50 to

100 years. Taylor filed a motion for reconsideration of sentence, which the

court denied. See Order, 11/7/16.

       On direct appeal, this Court affirmed Taylor’s judgment of sentence.

Commonwealth v. Taylor, 3478 EDA 2016 (Pa. Super. filed April 30, 2018)

(unpublished memorandum decision). The Pennsylvania Supreme Court

denied allowance of appeal. Commonwealth v. Taylor, 195 A3d 563 (Pa.


____________________________________________


appeals, docketed at 941 EDA 2021 and 942 EDA 2021, in compliance with
Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018) (where single order
resolves issues arising on more than one docket, separate notices of appeal
must be filed for each case). See Pa.R.A.P. 341(a). We have consolidated
his appeals, docketed at 941 EDA 2021 and 942 EDA 2021, sua sponte. See
Order, 7/16/21. See also Pa.R.A.P. 513.

2 Taylor has a disturbing history of strangling women, robbing them and
leaving them for dead. His three prior convictions stemmed from offenses on
March 24, 2001, April 10, 2002, and June 25, 2002. Taylor kept a journal,
which “chillingly describes how he has choked dozens of girls, how he regrets
that he did not kill them, lists hundreds of new potential victims and vows to
make sure he does not make the same mistake again–leaving them alive.”
Trial Court opinion, 7/6/21, at 3.

                                           -2-
J-A27029-21



2019). On January 7, 2019, Taylor filed a pro se PCRA petition. The PCRA

court appointed counsel, who fled an amended petition on February 25, 2019.

The court held an evidentiary hearing on March 30, 2021 and, on May 3, 2021,

the court denied Taylor’s petition. This timely appeal followed.

      Taylor raises one issue for our review:

      Did the trial court err in denying post-conviction relief [] after an
      evidentiary hearing when [Taylor] was never advised that the
      sentences for the cases to which he entered open guilty pleas
      could run consecutively, meaning that the total possible sentence
      was fifty (50) to one hundred (100) years, which was ultimately
      imposed, rendering his plea unknowingly entered?

Appellant’s Brief, at 4.

      Taylor argues that his plea colloquy was deficient, and that plea counsel

was ineffective for failing to explain the maximum penalty he was facing.

Taylor is not entitled to relief.

      When reviewing the PCRA court’s denial of post-conviction relief, we

must determine whether the court’s findings are supported by the record and

free of legal error.   Commonwealth v. Treiber, 121 A.3d 435, 444 (Pa.

2015). In doing so, we accord great deference to the PCRA court’s credibility

determinations, and, where supported by the record, they are binding on this

Court. Id.

      To be entitled to relief on a claim of ineffectiveness of counsel, a PCRA

petitioner must establish all three prongs of the ineffective assistance of

counsel test set forth in Commonwealth v. Pierce, 527 A.2d 973, 975–76

(Pa. 1987). A petitioner must demonstrate: “(1) the underlying claim has

                                      -3-
J-A27029-21



arguable merit; (2) no reasonable basis existed for counsel’s action or failure

to act; and (3) [the petitioner] suffered prejudice as a result of counsel’s error,

with prejudice measured by whether there is a reasonable probability the

result of the proceeding would have been different.”         Commonwealth v.

Chmiel, 30 A.3d 1111, 1127 (Pa. 2011).          We begin with the presumption

that counsel rendered effective assistance. Commonwealth v. Ali, 10 A.3d

282, 291 (Pa. 2010).

      Where the underlying ineffectiveness implicates a guilty plea, such a

claim provides relief only “if the ineffectiveness caused an involuntary or

unknowing plea.” Commonwealth v. Diaz, 913 A.2d 871, 872 (Pa. Super.

2006). This test is analogous to “the ‘manifest injustice’ standard applicable

to all post-sentence attempts to withdraw a guilty plea.” Id. Because “a plea

of guilty effectively waives all non-jurisdictional defects and defenses,”

Commonwealth v. Gibson, 561 A.2d 1240, 1242 (Pa. Super. 1989), “after

sentencing, allegations of ineffectiveness of counsel in this context provide a

basis for withdrawal of the plea only where there is a causal nexus between

counsel’s ineffectiveness, if any, and an unknowing or involuntary plea.”

Commonwealth v. Yager, 685 A.2d 1000, 1004 (Pa. Super. 1996) (en

banc).

      After our review, we agree with Judge O’Keefe’s determination that the

record belies Taylor’s claims. See Trial Court Opinion, supra at 8-10, citing

Written Guilty Plea Colloquy, 12/28/15, at 1 (stating “I know I can go to jail

for up to 100 years and be fined $150k for the crimes I committed”). See

                                       -4-
J-A27029-21



Commonwealth v. Kpou, 153 A.3d 1020, 1024 (Pa. Super. 2016) (citing

Commonwealth v. Pollard, 832 A.2d 517, 523 (Pa. Super. 2003)) (“A

person who elects to plead guilty is bound by the statement he makes in open

court while under oath and he may not later assert grounds for withdrawing

the plea which contradict the statements he made at his plea colloquy.”).

Moreover, the PCRA court found Taylor’s testimony at the evidentiary hearing

was not credible. Id. at 9. Accordingly, no relief is due.

      We affirm the order denying PCRA relief based on Judge O’Keefe’s

opinion. The parties are directed to attach a copy of that opinion in the event

of further proceedings.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/2022




                                     -5-